Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 22, 24, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,878,863 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than those in the patent and each and every limitation in the instant application is anticipated by the patented claims.
In claim 21, Pat 10,878,863 B2 (hereafter ‘863) teaches in claim 1, a system (col. 17, line 65), comprising: 
a host (line 66) comprising a processing resource and configured to generate instructions (lines 66-67; and 
a memory device (col. 18, line 1) comprising control circuitry and an array of memory cells configured to store operands on which the instructions will be executed (lines 2-4); and 

In claim 22, pat. ‘863 in claim 1 further discloses the system of claim 21, wherein the control circuitry of the memory device is configured to execute the instructions from the processing resource (col. 18, lines 5-6).
In claim 24, pat. ‘863 in claim 3 further discloses the system of claim 21, wherein the array comprises N columns of memory cells, and wherein the control circuitry is configured to cause performance of N logical operations, in parallel, on operands stored in respective ones of the N columns of memory cells (col. 18, lines 15-19).
In claim 28, pat. ‘863 in claim 8 further discloses the system of claim 21, wherein the control circuitry comprises a state machine, a sequencer, or both (col. 18, line 29).
Claims 29, 31, 32, 35, 36, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 7, and 9 of U.S. Patent No. 10,535,384 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than those in the patent and each and every limitation in the instant application is anticipated by the patented claims.
In claim 29, Pat 10,535,384 B2 (hereafter ‘384) discloses in claim 1, a memory device (col. 17, line 57), comprising:
an array of memory cells configured to store operands on which instructions will be executed (lines 60-63); and 
control circuitry configured to execute the instructions generated by a processing resource by causing NOR logical operations to be performed on operands stored in memory cells of the array, without transferring the operands to the processing resource, by operating sensing circuitry coupled to the array as an accumulator (lines 64-67 and col. 18, lines 1-2).
In claim 31, pat ‘384 further discloses in claim 2, the memory device of claim 29, wherein the sensing circuitry comprises a plurality of sense amplifiers and corresponding respective compute component latches (col. 18, lines 3-6).
In claim 32, pat ‘384 further discloses in claim 3, the memory device of claim 29, wherein the control circuitry is configured to execute the instructions generated by the processing resource by causing a plurality of NOR logical operations to be performed, in parallel, on operands stored in respective columns of memory cells of the array (col. 18, lines 7-12).
In claim 35, Pat 10,535,384 B2 (hereafter ‘384) discloses in claim 6, a system (col. 18, line 19), comprising: 
a host configured to generate instructions, wherein the host comprises a processing resource (lines 20-21); and 
a memory device coupled to the processing resource, wherein the memory device comprises control circuitry and an array of memory cells configured to store operands on which the instructions will be executed (lines 22-25); and 
wherein the control circuitry is configured to execute the instructions received from the processing resource by causing NAND logical operations to be performed on operands stored in memory cells of the array, without transferring the operands to the processing resource, by operating sensing circuitry coupled to the array as an accumulator (lines 26-31).
In claim 36, pat ‘384 further discloses in claim 7, the system of claim 35, wherein the sensing circuitry comprises a first plurality of latches and corresponding second latches coupled to respective columns of the array (col. 18, lines 32-35).
In claim 40, pat ‘384 further discloses in claim 9, the system of claim 35, wherein the control circuitry comprises a state machine (col. 18, line 43).
Allowable Subject Matter
Claims 23, 25-27, 30,33, 34, and 37-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

        Related Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Weidele et al. (US 10747909 B2) teaches a method and architecture for mitigating memory imprinting in electronic system volatile memory. At system power-up, a bus mode register control determines whether to operate the current power cycle in normal mode or inversion mode, with an objective of equal amounts of time in each mode over the system's lifecycle. A bi-directional data bus inverter is positioned between a system processor and volatile memory. When the system is running in inversion mode, data from non-volatile memory is inverted (0's and 1's are swapped) when copied to volatile memory, and the data bus inverter rectifies all data bits flowing in/out of the processor. By balancing the time spent by individual memory addresses in high and low voltage states, the system minimizes differences in memory cell stresses, thus reducing memory imprinting effects. The same concept applied to other architectures, such as internal processor cache memory, and FPGA configuration memory, is also disclosed.
Ryu et al. (US 10592467 B2) teaches an operation method of a semiconductor memory device including a memory cell array and an internal processor configured to perform an internal processing operation includes receiving at the memory device a first mode indicator that indicates whether the memory device should operate in a processor mode or in a normal mode, receiving at the memory device processing information for the memory device, when the first mode indicator indicates that the memory device should operate in the processor mode, storing the processing information in a first memory cell region of the memory cell array, using the stored processing information to perform internal processing by the internal processor, and storing a result of the internal processing in the memory cell array.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 




/VIBOL TAN/Primary Examiner, Art Unit 2844